LACOMBE, Circuit Judge.
I concur in the conclusions and. in nearly all that is said in the opinion of the majority of the court. ' As to paragraph 697, however, I do not concur in any construction ' which applies the $100 restriction to articles “purchased abroad” unless they are purchased by the “returning resident” of the United States. The language of the paragraph precludes any such con- ' struction, although, of course, on the theory of inherent absurdity, the paragraph may be construed in the teeth of its text, as in the Holy Trinity Case, 12 Sup. Ct. 511, 36 L. Ed. 226. But to me there ’ is nothing inherently absurd in the exemption of presents received abroad. Inasmuch, however, as claimant was a “person arriving in the United States,” I am unable to see why the provisions of the first half of this paragraph do not apply; and, inasmuch as the two necklaces were not necessary or appropriate for the immediate purposes of the journey, reach the same conclusion as the majority of ' the court. With regard to the extraordinary form of entry which was presented to the unfortunate passengers arriving on this steamer, it would seem that the treasury department was not responsible. By circular No. 141 (Treas. Dec. 1897, p. 816) that department instructed the customs officers as follows:
“In order that passengers may be duly apprised of the requirements of the law, a notice to passengers which will contain a copy of paragraph '697 in full and a reference to the provisions of law as to undervaluation and bribery, wilt be distributed among the passengers.”
This instruction exhibits most careful consideration for the incoming passengers, but the so-called “circular” proved in this case wholly fails .to comply with the instructions.